Citation Nr: 0914181	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Navy from July 1974 to February 1985.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) outlined the notice 
that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  

Letters sent in December 2004 and March 2005 advised the 
appellant of VA's duties to notify and assist in the 
development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  They informed the Veteran of the information VA had 
received on his claim and explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  They also indicated that he should submit 
information regarding any increase in severity of his 
service-connected disability, and included examples of the 
types of medical or lay information that might be helpful.  
However, these letters do not satisfy the requirements of 
Vazquez-Flores (which, notably, was decided after the RO had 
rendered its decision in the present case).  

The appellant has not presented any arguments/made any 
submissions that would suggest he has actual knowledge of 
what is needed to substantiate his claim.  In fact, it is 
clear from the Veteran's arguments in his July 2005 Notice of 
Disagreement (NOD) and March 2006 Substantive Appeal (Form 9) 
that he is unaware of the rating schedule criteria specific 
to each disability level as well as the specific blood 
pressure readings necessary to substantiate a schedular 
increased rating for his hypertension.  This information, 
including the Diagnostic Code (Code) criteria, is set out in 
the February 2006 statement of the case (SOC), but the Court 
has made it clear that notice of the criteria must be given 
by letter prior to adjudication of the claim (and that notice 
via SOC is defective notice).  

Additionally, the Veteran has indicated that his hypertension 
has been managed on an ongoing basis by Dr. D.H. since 1988.  
As more recent medical records may well be pertinent to his 
claim for an increased rating of this condition, the RO 
should ask the Veteran for a signed release for such records 
so that they may be sought in conjunction with this remand. 

Finally, the Veteran's representative raises the question of 
the inadequacy of the VA examination contained in the file 
because it does not include two or more blood pressure 
readings taken on each of three different days as indicated 
in 38 C.F.R. § 4.104, Code 7101 Note (1).  The Board notes 
that this requirement in the regulation is intended to 
provide a basis for confirming a diagnosis of hypertension, 
as opposed to a temporary fluctuation in blood-pressure 
readings.  Nothing in the regulation indicates a requirement 
that the three different days of examination findings must be 
part of a single examination, as alleged.  In this case, the 
claims file contains both treatment records and a VA 
examination report (which were conducted on three separate 
days), each of which reports two or more blood pressure 
readings.  However, an additional VA examination is in order 
based on the results of additional development set forth 
above.

Accordingly, the case is REMANDED for the following:
1.  The RO must send the Veteran a letter 
which provides the notice required in 
increased compensation claims, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, the 
letter should advise him that he may 
submit evidence showing the effects of the 
worsening or increase in severity upon his 
employment and daily life.  It should also 
contain the schedular criteria for rating 
hypertension as stated in Code 7101.

2.  The RO should ask the Veteran to 
provide any releases necessary for VA to 
secure updated examination and treatment 
records for Dr. D.H., or any other current 
health care provider.  The RO should 
obtain for the record copies of the 
complete records of all such treatment and 
evaluation from all identified sources. 

3.  The RO should also undertake any other 
indicated development suggested by the 
development ordered above, to include 
arranging for an additional VA 
examination, if deemed necessary.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
